Title: From Thomas Jefferson to Nicolas Gouin Dufief, 1 March 1803
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Sir
            Washington Mar. 1. 1803.
          
          I communicated your manuscript catalogue to the member of Congress charged with the purchase of books, and they have returned it to me with information that they had already exhausted their funds, and that therefore it was unnecessary for them to take the subject into consideration. it is now reinclosed to you with assurances of my esteem & respect. 
          
            Th: Jefferson
          
        